Citation Nr: 0418750	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2002 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 50 percent rating 
effective March 14, 2000, the date of receipt of the 
veteran's claim for this condition.  He wants a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  Since March 14, 2000, the veteran's PTSD has been 
manifested primarily by some depression, anxiety, 
irritability and insomnia; his cognition, speech production, 
and memory are satisfactory and judgment is preserved.  

2.  PTSD also has not, overall, caused occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Of record are medical reports reflecting the veteran's 
treatment at VA medical facilities during the period from 
1994 to 2000.  They show ongoing treatment primarily for 
alcohol dependence.  In October 1996, it was reported that 
the veteran was in a substance abuse program, but continued 
to drink.  In January 1997, he indicated that he was having 
panic attacks.  The primary diagnosis was alcohol dependence.  
An additional diagnosis was rule out substance-induced 
anxiety disorder.  

The veteran visited a VA mental health clinic on March 14, 
2000, complaining of loss of sleep, anxiety and depression.  
He denied being suicidal or homicidal.

The veteran also provided a statement on March 14, 2000, 
about his mental state after returning from wartime 
experiences in Vietnam.  He described himself as an insomniac 
and indicated that he had anxiety attacks from time to time 
for no apparent reason.  He reported trouble with 
relationships with others.  He noted that it was hard to stay 
on task because of difficulty concentrating and dislike for 
authority.  He remarked that he had problems holding on to 
jobs for any significant length of time.

A VA psychiatric examination was performed on March 22, 2000.  
The veteran stated that he was self-medicating with alcohol 
to forget memories of Vietnam.  He remarked that he had a 
history of illicit drug use, including cocaine, marijuana, 
uppers and downers, but added that he had not used these 
substances for over 20 years, with the exception of the 
occasional use of marijuana.  On mental status examination, 
he had full range of affect, but became very labile when 
challenged about memories of Vietnam.  There was no 
indication of a perceptual disorder.  Thought process was 
goal-directed, but circumstantial.  The examiner did not 
elicit suicidal or homicidal ideation, delusions or 
obsessions.  The veteran was alert and oriented in three 
spheres.  He identified 30/30 items on a test of cognitive 
ability.  Insight and judgment were good.  The diagnoses on 
Axis I were chronic PTSD, polysubstance abuse, and alcohol 
abuse.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 53-59.

The veteran was evaluated at a VA mental health facility in 
June 2000.  He reported weekly anxiety attacks and sleep 
problems.  He indicated that his mood improved with social 
interaction; when he felt down, he just went to the store to 
find someone with whom to talk.  He stated that he had 
intermittent passive suicidal thoughts, but added that he 
would go to VA if he actually became suicidal.  He admitted 
to drinking beer daily, initially one can per day, then 2 to 
3 cans per day.  He was somewhat defensive and did not see a 
problem with his alcohol consumption.  He remarked that he 
had been working construction and was enjoying it very much.

On mental status examination, the veteran's dressing and 
grooming were within normal limits.  He exhibited an attitude 
of entitlement.  Psychomotor activity was slightly increased.  
He described his mood as "fine now."  He displayed labile 
affect, ranging from euphoric to very angry.  There was no 
evidence of suicidal or homicidal ideation, and no perceptual 
disorders, paranoia or delusions.  He was fully oriented.  
Attention and concentration were fair to poor.  Long term and 
short term memory were intact.  Insight was poor; judgment 
was fair.  The diagnosis on Axis I included alcohol abuse 
versus dependence; and PTSD.  The diagnosis on Axis II was 
personality disorder, strong narcissistic traits.  The 
examiner recommended cessation of alcohol consumption as it 
was detrimental to affective stability.

When the veteran was evaluated at a VA mental health clinic 
in July 2000, he admitted to continued alcohol use of three 
to four beers per evening and rare marijuana use.  He 
described experiencing insomnia, low energy, depressed mood, 
irritability.  He admitted to passive suicidal ideation, but 
denied any intent or plan.  He denied auditory or visual 
hallucinations.  The examiner advised discontinuing alcohol 
and marijuana use as this might be helpful for the veteran's 
depression.  

A VA psychiatric examination was performed on September 16, 
2002 in response to the RO's request for clarification 
regarding the impact of PTSD symptoms (or any disorders due 
to PTSD), alone, on the veteran's overall ability to perform 
social and occupational tasks.  That request was prompted by 
the veteran's pattern of alcohol abuse.  

On VA psychiatric examination performed on September 16, 
2002, the veteran's concentration was poor.  He had extreme 
difficulty tracking the conversation.  He reported that he 
had drunk two beers before the mental status interview and 
appeared to be manic rather than intoxicated.  The examiner 
observed that the veteran's ability to relate to others was 
markedly compromised, based on his presentation at the 
current examination.  He would likely have difficulty 
maintaining even brief and superficial contact with others.  
His mood was irritable; on several occasions, the examiner 
questioned whether the veteran was on the edge of emotional 
dyscontrol.  Psychomotor agitation was evident.  Thinking was 
frequently illogical and was not goal-directed.  The examiner 
remarked that he had difficulty eliciting sufficient symptoms 
of PTSD in order to make that diagnosis.  Bipolar disorder 
was likely the correct diagnosis, but the examiner could not 
rule out PTSD.

The examiner went on to state that he was unable to obtain 
enough useful information from the veteran to give an opinion 
concerning the veteran's drug and alcohol use and its 
relationship, if any, to PTSD.  The veteran did report that 
he smoked marijuana, but denied that this was a chronic or 
ongoing issue.  The examiner remarked that he was unable to 
give a more coherent picture of the veteran's psychological 
functioning, noting that the diagnostic interview with the 
veteran had been extremely difficult.

During a VA psychiatric examination performed on September 
17, 2002, the veteran was observed to have a faint odor of 
alcohol on his breath.  He denied problems with appetite or 
sleep.  The examiner remarked that there was evidence that 
the veteran had used medications in the past for depression, 
but to little avail.  It was found that the veteran was 
alert, oriented, hypomanic and had pressured speech; judgment 
was intact; no suicidal ideation was indicated.  He 
complained of panic attacks.  The impressions were PTSD by 
history; history of alcohol abuse and drug use, with possible 
current use; and rule out bipolar disorder.  The examiner 
assigned a GAF score of 50.

A VA general medical examination was performed in January 
2003.  The diagnoses were PTSD, with chronic anxiety, suspect 
possible bipolar disorder, and alcohol abuse.

A videoconference hearing was conducted in March 2004.  In 
essence, the veteran testified that he experiences a litany 
of PTSD-related symptoms, including memory impairment, 
nightmares, flashbacks, antisocial traits, and anxiety.  
He also said that he used alcohol to relieve his anxiety and 
that he was homeless and broke.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the veteran by letter dated in 
September 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the veteran of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records are on file, as are his VA medical treatment 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
He was asked to advise VA if there was any other information 
or evidence he considered relevant to his claim so that VA 
could help him by getting that evidence.  He also was advised 
what evidence VA had requested and notified in the SOC what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, the veteran was provided the required VCAA 
notice by letter of September 2002, which was after the RO's 
May 2002 decision awarding service connection for PTSD and 
assigning an initial rating.  However, since the VCAA was 
enacted during the pendency of this appeal, compliance with 
the explicit timing requirements of §5103(a) is impossible 
without the nullification of the RO's initial decision.  But 
in Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after, it nonetheless was provided prior to certifying 
the veteran's appeal to the Board.  And he had ample 
opportunity before certification to identify and/or submit 
additional supporting evidence in response.  He even had an 
additional 90 days, once the Board received his appeal, to 
submit additional evidence and even beyond that point by 
showing good cause for any delay in missing the terminal 
date.  38 C.F.R. § 20.1304 (2003).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the September 2002 VCAA notice letter 
that was provided to the appellant does not contain the 
precise language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of September 2002, the 
veteran was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

As mentioned, when, as here, a veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context.  And this, in turn, 
requires determining whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at others.  
See Fenderson, 12 Vet. App. at 125-26 (1999).

Under the general rating formula for the evaluation of mental 
disorders, PTSD will be rated as follows under 38 C.F.R. § 
4.130, Diagnostic Code 9411:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent



Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Analysis

The evidence shows the veteran's PTSD is manifested primarily 
by some depression, anxiety, irritability and insomnia.  
However, several VA mental status evaluations since March 14, 
2000, when he filed his claim, have confirmed that a number 
of indices of mental clarity have remained satisfactory.  He 
has for the most part shown logical thought process.  
Moreover, his speech production has generally been relevant 
and coherent.  As well, his judgment has been fair to good.  
He has not exhibited any perceptual disturbances such as 
auditory or visual hallucinations.  His personal appearance 
and hygiene have been satisfactory.  And although he 
experiences some anger and irritability, there is no 
indication that any impairment of impulse control has led to 
actual acts of violence.  

An exception to the veteran's generally well-preserved 
cognition and relatively well-controlled behavior was 
apparent during a VA psychiatric evaluation performed on 
September 16, 2002.  But he had consumed alcohol prior to the 
examination and, consequently, was close to losing control 
over his emotions.  He then displayed illogical thought 
process.  Overall, at that time, he presented a symptom 
complex apparently more consistent with bipolar disorder, a 
psychosis, than with PTSD - which is a neurosis.  In fact, 
his emotional dyscontrol and distortions of thought process 
made it especially difficult for the examiner to elicit 
symptoms of PTSD or to distinguish the extent of impairment 
exclusively referable to PTSD from other coexisting sources 
of mental impairment, most especially alcohol abuse and 
bipolar disorder.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  However, significantly, examiners had earlier 
noted his ongoing abuse of alcohol was likely to be 
detrimental to his affect and mood, as manifested by 
heightened anxiety and depression.  So it stands to reason 
that his PTSD was not the predominant contributing factor in 
his mental impairment at that time.  Instead, there were 
other unrelated causes.

So in sum, the totality of the evidence demonstrates that the 
veteran, during the appeal period in question, exhibited the 
most acute symptoms of mental illness on a day he had been 
drinking-further, that his most acute symptoms of mental 
illness were more consistent with bipolar disorder than with 
PTSD.  And service connection is not in effect for bipolar 
disorder, so the symptoms attributable to this condition 
cannot, in turn, be used as a basis for increasing the rating 
for the PTSD.  See Mittleider, supra.

Although VA adjudicators consider the extent of social 
impairment when evaluating the level of disability from a 
psychiatric disorder, it also should be borne in mind that an 
evaluation is not assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2003).  So while the 
veteran indeed may have some diminished social functioning, 
there is no indication from the record that diminished social 
functioning has had an especially adverse impact on his 
functioning in the workplace.  In this regard, he once 
reported enjoying his work in the construction business and 
has not identified PTSD as a factor affecting his work 
performance.

The record indicates that VA clinicians have assigned, in one 
instance, a GAF score of 50, and in another instance, a GAF 
score covering the range from 53 to 59.  A GAF score of 41 to 
50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Conversely, a GAF score of 51 to 60 is indicative of only 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).

The GAF scores assigned indicate, at most, that the veteran's 
PTSD seriously impairs his occupational and social 
functioning (ergo the score of 50), but he also has a range 
of GAF scores (those from 53-59) indicating that he only has 
moderate and occasionally moderately severe symptoms of PTSD.  
Additionally, an overall assessment of his disability picture 
must take into account a pattern of apparently acute episodes 
of emotional dyscontrol and diminished cognition-triggered 
by alcohol abuse-when a pattern of symptoms, most likely 
those of bipolar disorder, become manifested.  And although 
the alcohol abuse and bipolar disorder coexist with the PTSD, 
the medical evidence does not establish that either of these 
conditions resulted from or is otherwise part and parcel of 
the PTSD.

It therefore follows that a significant degree of impairment 
stems from nonservice-connected conditions, and, as alluded 
to, these conditions may not be considered in determining the 
extent of impairment exclusively referable to the service-
connected PTSD.  The currently assigned 50 percent rating 
adequately compensates the veteran for even the most severe 
manifestations of his PTSD during the relevant time frame in 
question - that being, since March 14, 2000.  

The veteran's PTSD does not, overall, result in occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's PTSD since March 14, 2000.  The 
record, however, does not support assigning a percentage 
disability rating higher than 50 percent during the period in 
question.  Fenderson, supra.  So his rating cannot be staged.

For all the foregoing reasons, the claim for a rating higher 
than 50 percent since March 14, 2000 for the veteran's PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is inapplicable in 
the current appeal.  38 C.F.R. §§ 3.102, 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

The claim for an initial rating higher than 50 percent for 
PTSD is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



